Citation Nr: 0204398	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  98-21 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include compensation under the provisions 
of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to June 
1987.  He died in June 1996.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran died in June 1996 of renal cancer. 

3.  At the time of his death, the veteran was service 
connected for disc excision L4-L5, fusion L5-S1, with 
bilateral radicular symptoms, adjustment reaction with 
depressed mood, right ulnar neuropathy, hypertension, 
varicose veins of the right leg, and arthritis of the neck at 
C6.  A total disability evaluation based on individual 
unemployability had been in effect since June 1989.

4.  The veteran's death was not due to disability of service 
origin, nor did a service-connected disability cause or 
contribute to his death.

5.  The record contains no competent medical evidence that 
attributes the veteran's cause of death to VA medical 
treatment.


CONCLUSIONS OF LAW

1.  The veteran's death was not due to or the result of 
disease incurred in or aggravated by service, and his 
service-connected disabilities did not contribute 
substantially or materially to cause his death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

2.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for the cause of the veteran's death have not 
been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.358 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law generally became effective as of the same 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to her 
claim.  

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the appellant 
in proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).

In this case, the Board finds that the appellant was provided 
adequate notice as to the evidence needed to substantiate her 
claim.  Although the appellant was initially informed of the 
evidence needed to establish a "well-grounded" claim, which 
is no longer a necessary basis for service connection, the 
basic elements for establishing service connection, 
irrespective of the "well-grounded" doctrine, have remained 
unchanged.  

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file, 
and there are numerous private medical records in the file, 
as well as records from VA and a U.S. Air Force Hospital.  
The appellant has been offered an opportunity to submit 
additional evidence in support of her claim and has done so 
in the form of letters from private physicians.  The 
appellant also presented testimony at a personal hearing 
before the Board.  Finally, the Board sought the opinion of a 
medical expert in relation to the current claim.  The Board 
concludes that the duty to assist the appellant has been 
satisfied, as well as the duty to notify her of the evidence 
needed to substantiate her claim.  No further assistance is 
warranted prior to deciding the appeal.

Essentially, the appellant contends that the veteran's death 
was due to his service-connected back disability because the 
low back symptoms caused the fatal renal cancer to remain 
undiscovered.  She contends that the pain and symptoms 
associated with the renal cancer were misdiagnosed as back 
pain by VA doctors, precluding appropriate treatment that 
would have prevented the veteran's death.  In the 
alternative, the appellant contends that the veteran's renal 
cancer was causally related to his service-connected back 
disability.  

In September 1997, the appellant filed an application for 
Dependency and Indemnity Compensation (DIC) benefits.  Such 
benefits may be paid to a surviving spouse when a veteran 
dies of a disability of service origin.  38 U.S.C.A. §§ 1310, 
1316 (West 1991); 38 C.F.R. § 3.312 (2001).  A veteran's 
death will be considered as having been due to service when 
the evidence establishes that a service-connected disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312.  The principal cause of death is one 
which, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is one that contributed substantially or materially, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c). 

In addition, when a veteran suffers additional disability or 
death as the result of VA medical treatment, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 
(2001).  For claims filed on or after October 1, 1997, the 
appellant must show that the VA treatment in question 
resulted in additional disability and that the proximate 
cause of the disability was fault on VA's part in furnishing 
the medical or surgical treatment, or that the proximate 
cause of additional disability was an event which was not 
reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. 
§ 1151.  Since the appellant filed her claim prior to October 
1, 1997, the only question before the Board is whether the 
veteran suffered death as a consequence of VA treatment.

Various conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  The additional disability must actually be the 
result of such disease or injury or an aggravation of an 
existing disease or injury resulting from hospitalization or 
medical treatment and not merely coincidental therewith.  38 
C.F.R. § 3.358(c)(1).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from a disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or treatment 
administered.  38 C.F.R. § 3.358(c)(3).  Compensation will 
not be payable for the continuance or natural progress of 
diseases for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b)(2).  Further, compensation 
is not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran.  38 C.F.R. § 3.358(c)(3).

In pertinent part, the VA General Counsel has held in a 
precedent opinion that 38 U.S.C.A. § 1151 authorizes 
compensation for additional disability or death alleged to 
have resulted from the omission or failure by VA to diagnose 
and/or treat a preexisting disease if it is determined that 
(1) VA failed to diagnose and/or treat a preexisting disease 
or injury, (2) a physician exercising the degree of skill and 
care ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment, 
and (3) the veteran suffered disability or death which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered.  VAOPGCPREC 5-2001.

Turning to the facts in this case, the Certificate of Death 
shows that the veteran died in June 1996 of renal cancer that 
had its onset in December 1995.  At the time of his death, 
the veteran was service connected for disc excision L4-L5, 
fusion L5-S1, with bilateral radicular symptoms, rated at 60 
percent; adjustment reaction with depressed mood, rated at 30 
percent; right ulnar neuropathy and hypertension, each rated 
at 10 percent; and varicose veins of the right leg and 
arthritis of the neck at C6, each rated as noncompensable (0 
percent).  The veteran had been awarded a total disability 
evaluation based on individual unemployability effective June 
1989.

Medical records from the years preceding his death show that 
the veteran was followed for chronic back pain.  In September 
1985, the veteran underwent a disc excision and posterior 
lumbar interbody fusion L5-S1 at St. Elizabeth's Hospital.  
He was subsequently followed through November 1986.

At a VA orthopedic examination in December 1987, the veteran 
was assessed with complaints of back pain consistent with L5-
S1 and L4-L5 root problem on the left, and clinical foot 
drop.  An MRI of the lumbar spine performed at the University 
of Nebraska Medical Center in November 1988 showed 
degenerative disc disease and bulging disc at L4-L5 and L5-
S1.  Electromyograph and nerve conduction testing performed 
in April 1989 at West Dodge Neurologic Clinic disclosed old 
injuries to the left L5 and S1 nerve roots.  

In May 1989, the veteran was evaluated at the Offutt Air 
Force Base hospital.  Clinical findings and diagnostic 
testing revealed status post diskectomy, probable 
pseudoarthrosis, degenerative disc disease, and old nerve 
root injury of the low back, as well as left foot drop.  Air 
Force records from December 1988 through July 1989 show 
treatment for low back pain.  A VA examination and a VA 
hospitalization report dated July 1989 noted the veteran's 
low back disability.  No relevant findings or complaints were 
reported.  The physical examination, including blood and 
urine tests, was normal.  

VA clinical records show that the veteran was seen for 
chronic low back pain in February and May 1994.  A September 
1995 VA outpatient entry noted that the veteran was followed 
for coronary artery disease, back pain, and depression.  It 
was observed that he had lost 13 pounds.  Greater awareness 
of back pain was noted on a VA mental health visit in October 
1995.  In January 1996, the veteran reported increased back 
pain and hematuria with onset in late November 1995.  He 
stated that he had gone to a private hospital and that an 
enlarged right kidney and metastatic renal cancer to the 
lungs had been discovered.  

Records from Bergan Mercy Hospital and the hospital at Offutt 
Air Force Base show that the veteran presented in November 
1995 at the Air Force facility with complaints of cough, 
sputum production, back and right-sided flank pain, and 
hematuria.  An intravenous pyelogram examination revealed a 
renal mass suspicious for renal cell carcinoma that was later 
confirmed by ultrasound study.  In December 1995, a lung 
biopsy diagnosed metastatic renal cell carcinoma and computed 
axial tomography scans of the chest showed multiple pulmonary 
metastases.  A chest x-ray performed in February 1995 had 
been normal; however, a January 1996 chest x-ray revealed 
multiple opacities in the lung fields consistent with 
metastases. 

The veteran was placed in a national biotherapy study group 
protocol in February 1996.  In April 1996, he was again 
admitted to the Air Force hospital for decreasing mental 
status and intractable pain of the thoracic spine.  The 
thoracic spine was found to have a large intraspinal soft 
tissue mass causing cord compression.  The veteran was 
admitted to Bergan Mercy Hospital in May 1996 with metastatic 
renal cell carcinoma with metastasis to the spine and pleural 
space before being discharged to hospice care.  

The appellant appeared at a hearing before the Board in March 
2001.  She testified that the veteran was diagnosed with 
cancer at the Air Force hospital in November 1995.  At that 
time, the veteran had experienced an increase of pain in his 
low back and right side.  He had received prior treatment at 
the VA Medical Center in Omaha on a quarterly basis for 
several health problems.  He had been told that his back 
disability was degenerative and would worsen.  The appellant 
testified that the Air Force physician stated that the 
veteran's cancer had been present two years before the 
diagnosis.  The appellant believed that the veteran's 
service-connected low back disability had "masked" the 
symptoms of the renal cancer and that the VA doctors erred in 
not diagnosing the cancer.

In an April 2001 letter, Peter M. Townley, M.D., stated that 
he had cared for the veteran in 1996.  He stated that the 
veteran's metastatic renal cell carcinoma was, unfortunately, 
masked by his ongoing chronic back pain.  In November 1995, a 
soft tissue mass was found.  This had been the site of pain 
for some time and the pain had been attributed to 
degenerative joint disease.  

In an April 2001 letter, the Chief of the Urology Service at 
the Offutt Air Force Base stated that the veteran was 
referred with a history of right-sided flank pain and was 
later diagnosed with gross hematuria.  An intravenous 
pyelogram followed by a CT scan revealed a large right renal 
mass, and the veteran was diagnosed with advanced renal 
cancer with multiple metastatic foci, including spinal column 
metastasis.  Because of the advanced stage, there was little 
treatment to offer and the veteran died six months later.  
The advanced disease was present for an unknown length of 
time.

In September 2001, the Board requested the opinion of a 
medical expert concerning the cause of the veteran's death.  
In January 2002, the Chief of Hematology and Oncology at the 
Philadelphia VA Medical Center provided an opinion after 
reviewing the claims file.  He opined that the veteran's 
renal malignancy was in no way was related to his chronic 
back condition.  Neither the pain nor the lumbosacral strain 
was related to the development of the neoplasm.  

He further opined that the renal cancer was diagnosed as 
quickly as possible after the onset of hematuria.  There was 
no way to diagnose the carcinoma earlier because back pain is 
such a non-specific symptom.  A 20-pound weight loss was 
noted two months earlier, but this "delay" was minimal 
because the disease was widely metastatic when diagnosed.  To 
impact on survival, the physician reported, it would have 
been necessary to make the diagnosis years earlier.  He found 
that the VA physicians acted appropriately and within the 
standard of care in the community, and that they in no way 
compromised the veteran's diagnosis or outcome. 

After reviewing the record, the Board finds that the 
preponderance of the evidence is against service connection 
for the cause of the veteran's death.  Although the veteran 
apparently experienced overlapping pain from both his 
service-connected back disability and renal cancer, the 
medical evidence does not establish that the back disability 
contributed to the development of the renal cancer.  On the 
contrary, in the opinion of the VA medical specialist who 
reviewed the records, the veteran's renal malignancy was in 
no way related to his chronic back condition.  Therefore, 
although both conditions had some similar symptomatology in 
that they produced back pain, the low back disability was not 
a principal or contributory cause of death.  The low back 
disability was not an immediate or underlying cause of death, 
did not contribute substantially or materially to death, did 
not aid or lend assistance to death, and was not medically 
related to the cause of death.  See 38 C.F.R. § 3.312(b). 

Further, in regard to the appellant's primary contention, the 
preponderance of the evidence is against a finding that the 
veteran's death was due to VA medical treatment.  The Board 
accords substantial weight to the opinion of the VA oncology 
specialist who reviewed the medical records and concluded 
that there was no way to diagnose the carcinoma based only on 
complaint of back pain due to the nonspecific nature of this 
symptom.  The doctor concluded that the VA physicians acted 
appropriately and within the standard of care in the 
community, and that to impact on survival the malignancy 
would have had to have been diagnosed years earlier.  
Obviously, the veteran also received medical care from 
private and military doctors who did not diagnose the 
malignancy until after the onset of additional symptoms.

Clearly, the veteran experienced back pain for years before 
his death.  This pain may also have delayed the diagnosis of 
renal cancer.  As concluded by the Air Force physician and 
the VA oncologist who reviewed the records, however, the 
veteran's cancer had been present for an unknown number of 
years and a diagnosis would have been necessary much earlier 
to impact on survival considering the metastatic nature of 
the condition.  Regrettably, under the circumstances, the 
record does not afford a basis to conclude that the veteran's 
death resulted from VA treatment.  The facts are not evenly 
balanced such that benefit of the doubt may be resolved in 
the appellant's favor.  


ORDER

Service connection for the cause of the veteran's death, to 
include compensation under the provisions of 38 U.S.C.A. 
§ 1151, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

